DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Wells (US 20050141682 A1), Blackwelder et al. (US 20180041041 A1), and Detmers et al. (US 20140070617 A1), either singularly or in combination, fail to anticipate or render obvious a system comprising: an oscillation detector configured to: process the digital data for detecting an oscillatory condition in at least one of five predefined frequency bands, wherein the oscillatory condition for a first of the five predefined frequency bands is associated with a governor or automatic generation control condition, the oscillatory condition for a second of the five predefined frequency bands is associated with an interarea oscillation, the oscillatory condition for a third of the five predefined frequency bands is associated with a forced oscillation originated by an operational interaction between two or more components coupled to the electrical power grid, the oscillatory condition for a fourth of the five predefined frequency bands is associated with a sub-synchronous resonance condition or a sub-synchronous torsional interaction between two components coupled to the electrical power grid, and the oscillatory condition for a fifth of the five predefined frequency bands is associated with geomagnetically induced currents present in a first component that is a part of the electrical power grid; wherein the five predefined frequency bands include a first frequency band spanning from about 0.01 Hz to about 0.1 Hz, a second frequency band spanning from about 0.1 Hz to about 1 Hz, a third frequency band spanning from an oscillation frequency greater than about 1 Hz to about 10.0 Hz, a fourth frequency band spanning from about 10 Hz to about 55 Hz, and a fifth frequency band comprising a DC component, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 10 is allowed because the closest prior art, Wells (US 20050141682 A1), Blackwelder et al. (US 20180041041 A1), and Detmers et al. (US 20140070617 A1), either singularly or in combination, fail to anticipate or render obvious a method comprising: an oscillation detector configured to: processing the digital data for detecting an oscillatory condition in at least one of five predefined frequency bands, wherein the oscillatory condition for a first of the five predefined frequency bands is associated with a governor or automatic generation control condition, the oscillatory condition for a second of the five predefined frequency bands is associated with an interarea oscillation, the oscillatory condition for a third of the five predefined frequency bands is associated with a forced oscillation originated by an operational interaction between two or more components coupled to the electrical power grid, the oscillatory condition for a fourth of the five predefined frequency bands is associated with a sub-synchronous resonance condition or a sub-synchronous torsional interaction between two components coupled to the electrical power grid, and the oscillatory condition for a fifth of the five predefined frequency bands is associated with geomagnetically induced currents present in a first component that is a part of the electrical power grid; wherein the five predefined frequency bands include a first frequency band spanning from about 0.01 Hz to about 0.1 Hz, a second frequency band spanning from about 0.1 Hz to about 1 Hz, a third frequency band spanning from an oscillation frequency greater than about 1 Hz to about 10.0 Hz, a fourth frequency band spanning from about 10 Hz to about 55 Hz, and a fifth frequency band comprising a DC component, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 15 is allowed because the closest prior art, Wells (US 20050141682 A1), Blackwelder et al. (US 20180041041 A1), and Detmers et al. (US 20140070617 A1), either singularly or in combination, fail to anticipate or render obvious a method comprising: an oscillation detector configured to: processing the digital data for detecting an oscillatory condition in at least one of five predefined frequency bands, wherein the oscillatory condition for a first of the five predefined frequency bands is associated with a governor or automatic generation control condition, the oscillatory condition for a second of the five predefined frequency bands is associated with an interarea oscillation, the oscillatory condition for a third of the five predefined frequency bands is associated with a forced oscillation originated by an operational interaction between two or more components coupled to the electrical power grid, the oscillatory condition for a fourth of the five predefined frequency bands is associated with a sub-synchronous resonance condition or a sub-synchronous torsional interaction between two components coupled to the electrical power grid, and the oscillatory condition for a fifth of the five predefined frequency bands is associated with geomagnetically induced currents present in a first component that is a part of the electrical power grid; wherein the five predefined frequency bands include a first frequency band spanning from about 0.01 Hz to about 0.1 Hz, a second frequency band spanning from about 0.1 Hz to about 1 Hz, a third frequency band spanning from an oscillation frequency greater than about 1 Hz to about 10.0 Hz, a fourth frequency band spanning from about 10 Hz to about 55 Hz, and a fifth frequency band comprising a DC component, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865